DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 01/09/2022.  Claims 1-2, 4-10, and 17-62 are still pending in the application.

Allowable Subject Matter
Claims 1-2, 4-10, and 17-62 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, considered individually or in combination and in view of the outstanding response filed on 01/09/2022, appears to fail to fairly show or suggest a claimed invention comprising, among other limitations, novel and unobvious limitations of "a plurality of modules in the vehicle, communicating with said hardware connection unit, either by direct support or by an adaptor, and communicating with each other either by wired or by wireless communication, wherein some or all of the modules stack on top of one another such that each module in a stack passes its own and the previous module's data to the next module; and a cellular device in the vehicle, communicating with said hardware connection unit and with one or more cloud services, and downloading firmware and software for said modules from the one or more cloud services, wherein the system is viewed and modified using a dedicated smartphone application or a cloud dashboard," as recited in group claims 1-2, 4-10, and 11-22; "a plurality of modules in the vehicle, communicating with said hardware connection unit, either by direct support or by an adaptor, and communicating with each other either by wired or by wireless communication; a cellular device in the vehicle, communicating with said hardware connection unit and with one or more cloud services, and downloading firmware and software for said modules from the one or more cloud services; and a vehicle on-board diagnostics (OBD) system serving as a main port, comprising an adaptor to a camera, said adaptor comprising an internal USB and an internal SD card adaptor, wherein the camera communicates with said hardware connection unit via Wi-Fi, via Bluetooth Low Energy (BLE) communication, or via USB, wherein the system is viewed and modified using a dedicated smartphone application or a cloud dashboard," as recited in group claims 23-35; "a plurality of modules in the vehicle, communicating with said hardware connection unit, either by direct support or by an adaptor, and communicating with each other either by wired or by wireless communication, wherein at least one of said modules comprises its own storage for buffering data and for backing up data, and whereby, in response to an event, at least one storage in at least one of said modules captures higher rate data for a defined duration, so as to allow for slow motion; a cellular device in the vehicle, communicating with said hardware connection unit and with one or more cloud services, and downloading firmware and software for said modules from the one or more cloud services; and an artificial intelligence (AI) module, triggering an event across said storage in at least one of said modules, to mark part of the stored data for different modes of deletion, comprising a delayed deletion mode and a never-to-be-deleted mode, wherein the system is viewed and modified using a dedicated smartphone application or a cloud dashboard," as recited in group claims 36-48;  and "a plurality of modules in the vehicle, communicating with said hardware connection unit, either by direct support or by an adaptor, and communicating with each other either by wired or by wireless communication, wherein at least one of said modules comprises its own storage for buffering data and for backing up data; a cellular device in the vehicle, communicating with said hardware connection unit and with one or more cloud services, and downloading firmware and software for said modules from the one or more cloud services, whereby said cellular device syncs data with the cloud storage when a cellular connection is available, and wherein the cloud storage is set to the never-to-be-deleted mode; and an artificial intelligence (AI) module, triggering an event across said storage in at least one of said modules, to mark part of the stored data for different modes of deletion, comprising a delayed deletion mode and a never-to-be-deleted mode, wherein the system is viewed and modified using a dedicated smartphone application or a cloud dashboard," as recited in group claims 49-62; structurally and functionally interconnected with other limitations in a manner as claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        March 14, 2022